DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 to 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoar-Tabari et al (2015/0247259) in view of Bao et al (2018/0286962).
The Hekmatshoar-Tabari et al reference teaches a method for epitaxially growing silicon, note entire reference.  A substrate is placed into a reactor or deposition chamber which has a monocrystalline surface, note para 0028.  Into the chamber gases are flowed and the temperature of the chamber is at most 500c, note para 0031.  The gases can be phosphine, note para 0020 and a silicon source.  There is an inert gas flow with the reactant gases, note para 0032.  The reactant gases deposit onto the substrate an epitaxial layer of silicon doped with phosphorus.  The differences between the instant claim and the prior art are the silicon source, pressure and carrier gas.  However, the Bao et al reference teaches using disilane as a silicon source, note para 0023.  Further, nitrogen can be used as a carrier gas, note para 0028.  The pressure of the chamber can be over 10,600 pascals, note para 0026.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Hekmatshoar-Tabari et al process by the teachings of the Bao et al reference to use disilane, nitrogen and higher pressures in order to deposit a uniform layer of epitaxial silicon with a constant dopant amount.
	With respect to claim 2, the Hekmatshoar-Tabari et al reference teaches the temperature range between 150-500c, note para 0031 which encompasses the claimed range.
With respect to claim 3, the Hekmatshoar-Tabari et al reference teaches the temperature range between 150-500c, note para 0031 which encompasses the claimed range.
With respect to claim 4, the Hekmatshoar-Tabari et al reference teaches the temperature range between 150-500c, note para 0031 which encompasses the claimed range.
With respect to claim 5, the Bao et al reference teaches the pressure range up to 450 torr, note para 0026 which encompasses the claimed range.
With respect to claim 6, the Bao et al reference teaches the pressure range up to 450 torr, note para 0026 which encompasses the claimed range.
With respect to claim 7, the Bao et al reference teaches the pressure range up to 450 torr, note para 0026 which encompasses the claimed range.
With respect to claim 12, the references teach a reaction or deposition chamber with a gas injection system.
Claim(s) 8 to 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoar-Tabari et al (2015/0247259) in view of Bao et al (2018/0286962).
The Hekmatshoar-Tabari et al and Bao et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the flow rates and ratios of the gases.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable gas flow rates and ratios in the combined references in order to ensure an even reaction and deposition of the materials.


	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoar-Tabari et al (2015/0247259) in view of Bao et al (2018/0286962).
The Hekmatshoar-Tabari et al and Bao et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the deposition on a second surface.  The  Hekmatshoar-Tabari et al reference does teach a cycle of silicon epitaxy doped with phosphorus and etching.  The deposition and etch can be done separately, note para 0037 and 0038.  The etching removes non crystalline silicon para 0037. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable deposition on a second surface in the combined references in order to have a selective deposition of silicon, noting the reference does teach selective growth.
With respect to claim 20, the Bao et al reference teaches the pressure range up to 450 torr, note para 0026 which encompasses the claimed range.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoar-Tabari et al (2015/0247259) in view of Bao et al (2018/0286962).
The Hekmatshoar-Tabari et al and Bao et al references are relied on for the same reasons as stated, supra, and differ from the instant claims second surface type.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable second surface type, dielectric, or oxide in the combined references in order to have areas of non-crystalline silicon which is faster to remove by etching.
Claim(s) 16 to 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoar-Tabari et al (2015/0247259) in view of Bao et al (2018/0286962).
The Hekmatshoar-Tabari et al and Bao et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the flow rates and ratios of the gases.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable gas flow rates and ratios in the combined references in order to ensure an even reaction and deposition of the materials.

		Examiner’ Remarks
The Ye, Chu and Agrawal references are merely cited of interest as showing the state of the art.
In view of applicants’ response of November 7, 2022, the application and the information disclosure statements have been viewed and examined.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714